Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice to Applicant
	2.  This communication is in response to the amendment filed 17 December 2021. Claims 1, 3, 4, 10, 12, 13, 17, and 19 have been amended. Claims 2, 11, 18 have been cancelled. Claims 1, 3-10, 12-17, and 19-23 are pending.

Continued Examination Under 37 CFR 1.114
3. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR
1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 17 December 2021 has been entered.

Response to Remarks/Amendment


	In response to rejection(s) of claim(s) 1, 3-10, 12-17, and 19-23 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 25 October 2021, Applicant provides the following remarks:

	The applicant argues “The human mind is not equipped to (1) ‘arrange’ nodes representing time based elements in a temporal node tree, where the nodes representing time based elements in the temporal node tree have both (i) ‘time units’ and (ii) a ‘policy’ that defines scaling of the nodes based on the ‘time units’ allocated to the nodes; (2) ‘change’ an allocation of time units of the temporal node tree; and (3) ‘scale’ the temporal node tree using a policy, as claimed…Claim 17 is not directed to a method for organizing human activities since no human activities are recited in such claim. Instead, time-based elements in a temporal node tree are managed.”

	The examiner respectfully disagrees. The applicant argues that the amended claims are not a mental process or method of organizing human activity and are therefore not an abstract idea. However, the processing arranging nodes in a temporal node tree where the nodes represent time elements, have policies that scale the nodes based on the time units and policy, and changing the allocation of time units all require observation, evaluation and judgement to do these processes which are concepts performed in the human mind according to the 2019 Revised Patent Subject Matter Eligibility Guidance. Therefore, these processes are a mental process. Furthermore, claim 17 describes the use of user inputs in a graphical user interface for allocation. Therefore, there is organizing human activity with this user input. The rejection is maintained.

	The applicant argues “The features of Claim 17 also provide a technological improvement…a technical solution is provided that overcomes technical problems with managing time-based events. As a result, technical solutions provide a technical effect of reducing complexity in managing time-based events, where a temporal node tree with associated nodes is used to represent time-based events such that changes in time units allocated to the nodes of a temporal node tree result in automatic scaling of the temporal node tree using a policy.”

	The examiner respectfully disagrees. The applicant argues that the amendments to claim 17 demonstrate a technological improvement.  The examiner respectfully disagrees. The technical solution described by the applicant that manages time based events with temporal node trees with scaling and policy describes the receiving data to develop a temporal node tree and the MPEP Section 2106.05(d) indicates that mere receiving of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner as it is here and does not describe a technological improvement. Therefore, the rejection is maintained. 

The applicant argues “The features of amended Claim 17…providing 'significantly more' than the alleged abstract idea of Organizing and Tracking Information and Organizing Human Activity. For example, special 'nodes' that represent the time-based elements are arranged in a 'temporal node tree' - and such time-based element node arrangement in a 'temporal node tree' is not standard, convention, routine…the 'temporal node tree' is scaled using a policy in response to a change in the time units - and such scaling of a 'temporal node tree' is not standard, convention, routine, nor has the Examiner established otherwise by objective evidence as required by MPEP 2106.05(d). “



	In response to rejection(s) of claim(s) 1, 3-10, 12-17, and 19-23 under 35 U.S.C. 103 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 25 October 2021, Applicant provides the following remarks:
The applicant argues “The Examiner's assertions fail to establish prima facie obviousness with respect to (1) a 'temporal node tree', (2) scaling a 'temporal node tree', or (3) scaling a temporal node tree in response to a change in the time units. Instead, the Examiner alleges that (i) a 'node' is scaled whereas per amended Claim 1 a 'tree' is what is scaled (and not a 'node' as per the alleged French teachings); (ii) 'tree' modeling is provided whereas per amended Claim 1 a 'tree' is 'scaled' (and not 'modeled' as per Cline), and (iii) a node is scaled 'based on' the change of the time units - whereas per amended Claim 1 the tree is scaled 'in response to' the change of the time units.”

The examiner respectfully disagrees. The applicant argues prior art references French and Cline do not teach the amended claims. However, French teaches 0023 having specific nodes representing the time based elements by 0019 identifying the specific time values and units associated with the time based elements and 0025 scaling the temporal nodes based on the change of the time units and parameters. This is combined with Cline 0032 has the application of tree modeling process in order to 

The applicant argues “that French describes a 'policy' in paragraph [0246], such 'policy' is not equivalent to the claimed 'policy' since the French 'policy' does not define any node-based scaling, but instead is used for 'dropping data' from the 'real-time feeds' (French paragraph [0246]). In contrast, the claimed 'policy' defines scaling of the actual 'nodes' themselves based on the time units allocated to the nodes”.

The examiner respectfully disagrees. The applicant argues prior art references French do not teach the amended claims. The policy described in paragraph 0246 of French is related to temporal context of data which is then used for node based scaling that is described in places like paragraph 0023 based on the scaling 0025 of the nodes based on the time units related and allocated to the nodes. Therefore, the policy refers to nodes themselves and the time allocated to the nodes. The rejection is maintained.

The applicant argues “a person of ordinary skill in the art would not have been motivated to modify the teachings of French to include Cline's purported 'application of tree modeling'…Altering French to instead use Cline's purported 'application of tree modeling' would alter French's operating principle of using a 'directed acrylic graph'.”

The examiner respectfully disagrees. The applicant argues prior art references French and Cline do not teach the amended claims. French teaches time modeling defined within the scene graph The rejection is maintained.

The applicant argues “Claim 5 in paragraph [0025]… this cited passage does not describe (1) a 'policy' that defines scaling of the nodes based on the time units allocated to the nodes, (2) a 'policy' that specifies content for the node, or (3) using both (i) 'time units' allocated to a node and (ii) a 'policy' that defines scaling of the nodes based on the 'time units' allocated to the nodes as the basis for performing content identification, as claimed… Claim 5 (and dependent Claim 6) has been erroneously rejected…”

The examiner respectfully disagrees. The applicant argues prior art references French do not teach the amended claims. However, the concepts stated by the applicant are taught in a series of paragraphs in French. French teaches 0025 scaling the temporal nodes based on the change of the time units and parameters based on 0034 nodes associated with the allocation of time units for the nodes. French also teaches 0246 policies with data that 0164 specifies content of the various objects such as 0034 nodes as well as 0034 allocation of time units for the nodes and 0246 policies associated with 0025 scaling the nodes based on the time units and parameters 0034 allocation for the nodes associated with 0027 the content identification. Therefore, French teaches these concepts. The rejection is maintained.

The applicant argues “French does not describe (1) a 'policy' that determines when each data object in a group of data objects is present in a node based on the time units allocated to the node, or (2) a 'policy' that specifies the content for the node, as per the claimed 'policy' features of Claim 6. Instead, the French 'policy' is used for 'dropping data' from the 'real-time feeds' (French paragraph [0246]).”

The examiner respectfully disagrees. The applicant argues prior art references French do not teach the stated claims. French teaches 0246 policies with data that 0022 the grouping of the data objects are related to the nodes 0034 nodes associated with the allocation of time units for the nodes and 0246 the policies associated with 0027 the content of the node. The policy described in paragraph 0246 of French is related to temporal context of data which is then used for the grouping of nodes and contents of nodes described above. Therefore, French teaches these concepts. The rejection is maintained.
The applicant argues “the Cline Min(N) is not associated with and does not represent 'a minimum number of time units for the node', as per the features expressly recited in Claim 8… the Cline Max(N) is not associated with and does not represent 'a maximum number of time units for the node', as per the features expressly recited in Claim 8…”

The examiner respectfully disagrees. The applicant argues prior art reference Cline does not teach the stated claims. However, it is the combination of French and Cline that teaches the parts of the claim stated by the applicant. Cline teaches the minimum value in 0036 and this is combined with French 0034 nodes associated with the allocation of time units to teach a minimum number of time units for the node. Similarly, Cline teaches the maximum value in 0038 and this is combined with French 0034 nodes associated with the allocation of time units to teach a maximum number of time units for the node. Therefore, the rejection is maintained.

“Thus, it is urged that Claim 4 has been erroneously rejected since the cited French reference does not teach the claimed conditional node removal aspects of such claim (both the 'what and when'). The Examiner further asserts…Best teaches removal of specific items in paragraph [0104]. Such assertions fails to establish prima facie obviousness with respect to both the (1) what is removed (per Claim 4, a 'node' is removed), and (2) when such removal occurs”

The examiner respectfully disagrees. The applicant argues prior art references French and Best do not teach the amended claims. French describes the when in 0025 describing the change of the time units and parameters and the what 0034 nodes associated with the allocation of time units. This is then further described combined with French 0025 describing excluding and removing of these values with allocation of the time units related to the temporal nodes. Therefore, the reference French was able to cover the limitations in claim 4. The rejection is maintained.

The applicant argues “Examiner assertions do not establish prima facie obviousness with respect to the claimed (1) 'temporal node tree', (2) validating a 'temporal node tree', or (3) determining whether an 'unreachable trigger' is present in an actual 'temporal node tree'…Page 17 of 19Hand et al. - 16/288,246...Thus, it is urged that Claim 9 has been erroneously rejected”

The examiner respectfully disagrees. The applicant argues prior art references French, Cline and Best do not teach the amended claims.  The refence Cline teaches 0032 has the application of tree modeling process which combined with French 0263 comprising a temporal node to teach a temporal node tree and then with Best 0058 The validating process to teach validating a temporal node tree. Therefore, the references cover the concepts in claim 9 the applicant states. The rejection is maintained.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


6. Claims 1, 3-10, 12-17, and 19-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 

	Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1, 3-10, 12-17, and 19-23 are determined to be directed to an abstract idea. The rationale for this determination is explained below:

	Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.

	The 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) presents groupings of ineligible abstract ideas, namely: (1) Mathematical Concepts (e.g., mathematical relationships, mathematical formulas or equations, and mathematical calculations; (2) Mental Processes (e.g., 
(2) commercial or legal interactions (e.g., agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors, and business relations); (3) managing personal behavior or relationships or interactions between people (e.g., social activities, teaching, and following rules or instructions).

The limitations and steps described in Claim 17 are generally configured for managing time-based elements (Analyzing Information; evaluation and judgement; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); for identifying the time-based elements in response to receiving a first user input, wherein the time-based elements have time units (Receiving Information; observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); [[and]] for arranging nodes, representing the time-based elements, in a temporal node tree based on relationships of the time-based elements, wherein the nodes have the time units from corresponding time-based elements and wherein a policy defines scaling of the nodes based on the time units allocated to the nodes (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); for changing an allocation of the time units of the temporal node tree responsive to a second user input received (Receiving and Analyzing Information; evaluation and observation; a Mental Process and Commercial Interactions, a Certain Method of Organizing Human Activity); for scaling the temporal node tree using the policy in response to a change in the time units by updating an allocation of time units to a node in the nodes using the policy (Analyzing Information; evaluation and judgement; a  nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing Human Activity. For example, identifying time measurements with data, and arranging nodes representing these time measurements, in a temporal node tree with a policy that defines scaling of the nodes based on the time units allocated to the nodes encompasses what a data modeler does to develop time based models for analyzing data. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind for evaluation, observation, and judgement but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Furthermore, as described above, these process recite limitations for commercial interactions, a “Method of Organizing Human Activity”. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. For example, the claim recites the additional elements computer program product, computer-readable storage media, and program code. These elements are recited at a high- level of generality (i.e., as a generic processor performing a generic computer function) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the steps for receiving data to develop a temporal node tree is insignificant extra-solution activity as this is receiving data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.

[0032] Computer-readable program instructions for carrying out operations of the present invention may be assembler instructions, instruction-set-architecture (ISA) instructions, machine instructions, machine dependent instructions, microcode, firmware instructions, state-setting data, or either source code or object code written in any combination of one or more programming languages, including an object oriented programming language such as Smalltalk, C++ or the like, and conventional procedural programming languages, such as the "C" programming language or similar programming languages. The computer-readable program instructions may execute entirely on the user's computer, partly on the user's computer, as a stand-alone software package, partly on the user's computer and partly on a remote computer or entirely on the remote computer or server. In the latter scenario, the remote computer may be connected to the user's computer through any type of network, including a local area network (LAN) or a wide area network (WAN), or the connection may be made to an external computer (for example, through the Internet using an Internet Service Provider). In some embodiments, electronic circuitry including, for example, programmable logic circuitry, field- programmable gate arrays (FPGA), or programmable logic arrays (PLA) may execute the computer-readable program instructions by utilizing state information of the computer- readable program instructions to personalize the electronic circuitry, in order to perform aspects of the present invention.

Which describes the present invention to develop a temporal node tree, with no detail as to how this connection is performed or what would make this non-generic, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus this is application of an abstract idea on a generic computer, as per the Alice decision and not similar to Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. For the receiving data to develop a temporal node tree that was considered extra-solution activity in Step 2A above, if it was to be considered an additional element, it has been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity 
	In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception
(e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.
Independent claims 1 and 10 also contain the identified abstract ideas above, with the additional element of a computer system, which are highly generalized as per Applicant’s specification 
Claims 3-9, 12-16, and 19-23 also contain the identified abstract ideas, further limiting them, which are all part of the abstract ideas presented, with no additional elements to be further considered under prong 2 of 2A or as part of 2B, and thus not a practical application nor significantly more for the same reasons as in Claim 17 above. 
Therefore, claims 1, 3-10, 12-17, and 19-23 are ineligible.
               For further guidance and authority, see the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019 and see further the Revised
Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v.
HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice
Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S. (2014).

Claim Rejections - 35 USC § 103
7. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3, 5-8, 10-12, 14-17, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2002/0032697 to French (hereinafter referred to as “French”) in view of US publication number 2006/0041526 to Cline (hereinafter referred to as “Cline”) in further view of US publication number 2003/0176931 to Pednault (hereinafter referred to as “Pednault”).

(A) As per claims 1/10/17, French teaches a method for managing time-based elements, the method comprising: identifying, the time-based elements in response to receiving a user input, wherein the time- based elements have time units; (French: [0023 managing time based elements by 0019 identifying the specific time values and units associated with the time based elements 0034 in response to receiving user input])
and arranging, nodes, representing the time-based elements, in a temporal node, wherein the nodes have the time units from corresponding time- based elements and a policy defines scaling of the nodes based on the time units allocated to the nodes changing, by the computer system, an allocation of the time units of the temporal node tree responsive to a user input received; (French: [0023 having specific nodes representing the time based elements by 0019 identifying the specific time values and units associated with the time based elements 0246 with policies with the data 0023 based on the scaling 0025 of the nodes based on the time units related and allocated to the nodes])
and scaling, the temporal node to a change in the allocation of the time units by updating an allocation of time units to a node in the nodes using the policy (French: [0025 scaling the temporal nodes based on the change of the time units and parameters and allocation of the time units related to the temporal nodes 0246 with the policies 0070 updates of the data such as 0025 changing the use and allocation of the time units related to the temporal nodes]).
French does not explicitly teach the application of tree modeling which is taught by Cline.
Cline teaches:

It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes of French with tree modeling of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.
French in view of Cline does not explicitly teach the application of ordered listing and policies in response to a tree model which is taught by Pednault.
Pednault teaches:
The use of an ordered listing system (Pednault: [0501 the use of an ordered listing system])
Policies in response to a tree model (Pednault: [0037 Policies in response to a tree model])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes of French in view of Cline with ordered listing and policies with tree modeling of Pednault as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0432] of Pednault.
Cline 0006 and 003 describes the application of computer hardware and software processes to the claims described

(B) As per claims 3/12, French teaches the method, wherein scaling, the temporal node using the policy in response to the change in the time units further comprises: changing content for the node by at least one of adding additional content to the node, removing certain content from the node, and modifying the content for the node. (French: [0025 scaling the temporal nodes based on the change of 
French does not explicitly teach the application of tree modeling which is taught by Cline.
Cline teaches:
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with tree modeling of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.

(C) As per claims 5/14, French teaches the method, wherein scaling, the temporal node tree using the policy in response to a change in the time units comprises: identifying, content for a node in the nodes based on the time units allocated to the node and the policy specifying content for the node. (French: [0025 scaling the temporal nodes based on the change of the time units and parameters 0246 with the policies with 0164 the content of the various objects such as 0034 nodes associated with the allocation of time units for the nodes 0246 with the policies associated with associated with 0027 the content of the node])

(D) As per claims 6/15/20, French teaches the method, wherein the content comprises a group of data objects, wherein the policy determines when each data object in the group of data objects is present in the node based on the time units allocated to the node and the policy specifying the content for the node. (French: [0164 the content of the various objects 0022 includes the grouping of the data objects 0246 with the policies with 0022 the grouping of the data objects are related to the nodes 0034 

(E) As per claims 7/16, French teaches the method, wherein a node in the nodes contains a portion of the policy defining time units within the node. (French: [0034 having specific nodes 0246 with the policies with 0023 with the nodes representing the time based units and measurements])

(F) As per claim 8, French teaches the method, wherein the portion of the policy includes time units allocated for the node and time units allocated for the node. (French: [0246 with the policies with 0034 nodes associated and allocated with the time units for the nodes])
French does not explicitly teach the application of a minimum amount and a maximum amount which is taught by Cline.
Cline teaches:
The application of a minimum value (Cline: [0036 the use of a minimum value])
The application of a maximum value (Cline: [0038 the use of a maximum value])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with a minimum and maximum value of Cline as they are analogous art along with the current invention which solve problems related to application of time based data nodes, and the combination would lead to models utilizing the data and parameters provided as taught in [0063] of Cline.

(G) As per claims 21/22/23, French teaches the policy comprises rules for what content is present in each of the nodes based on respective time units allocated to the each of the nodes (French:  .

9. Claims 4, 9, 13, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US publication number 2002/0032697 to French (hereinafter referred to as “French”) in view of US publication number 2006/0041526 to Cline (hereinafter referred to as “Cline”) in view of US publication number 2017/0330098 to Best (hereinafter referred to as “Best”).

(A) As per claims 4/13, French teaches the method, wherein scaling, the temporal node using the policy in response to the change in the time units further comprises: removing, a node in the nodes when the allocation of the time units for the node time units for the node as specified by the policy, wherein particular time units for the node being from the temporal node are given to a node from the temporal node. (French: [0023 scaling the 0025 temporal nodes based on the change of the time units and parameters 0246 with the policies with 0034 nodes associated with the allocation of time units for the nodes 0246 with the policies 0025 including excluding and removing of these values with allocation of the time units related to the temporal nodes 0030 where time units for the node from a temporal node is given to a node from 0263 a temporal node])
Although French teaches the utilization of a temporal node to allocate time units, it does not explicitly teach the application of not meeting a minimum of time units, temporal node trees and a parent node which is taught in combination with Cline.
Cline teaches:
Not meeting a minimum (Cline: [0073 has the not reaching a specific minimum])
The use of a parent node (Cline: [0032 the use of a parent node])
The application of tree modeling (Cline: [0032 has the application of tree modeling process])

Although French in view of Cline teaches the utilization of a temporal node tree to allocate time units they do  not explicitly teach the removal of nodes which is taught in combination with Best.
Best teaches:
Removal of specific items (Best: [0104 the removal of specific items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French in view of Cline with removal of Best as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0067] of Best.

(B) As per claim 9, French teaches the method, wherein the time-based elements are selected at least one of a task, an event, a topic in an agenda, a meeting in a calendar, a manufacturing task, or a presentation for a meeting and further comprising the temporal node. (French: [0023 with representations of the time based units and measurements 0092 applying time based elements to a specific task 0263 further comprising a temporal node])
Although French teaches the utilization of a temporal node to allocate time units French does not explicitly teach the application of determining not reaching something and a temporal node tree which is taught in combination with Cline.
	Cline teaches:

The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with not reaching something and tree modeling of Cline as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0063] of Cline.
Although French in view of Cline teaches the utilization of a temporal node tree to allocate time units they do not explicitly teach validating the temporal node tree and triggering is present which is taught in combination with Best.
Best teaches:
	The validating process (Best: [0058 The validating process])
	Triggering specific processes (Best: [0093 triggering specific processes])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French in view of Cline with validating and triggering of Best as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0067] of Best.

(C) As per claim 19, French teaches, wherein the stored for changing content for the node by at least one of adding additional content to the node, removing certain content from the node, and modifying the content for the node; (French: [0234 the storage of data  0019 changing the content for the node by modifying the content of the node])

wherein particular time units for the node being from the temporal node. (French: [0025 the particular time units from  the temporal nodes]);
and stored, for identifying content for the node in the nodes based on the time units allocated to the node and the policy specifying content for the node. (French: [0164 the content of the various objects 0034 nodes associated with the time units for the nodes 0246 with the policies for 0027 the content of the node])
Although French teaches the utilization of a temporal node to allocate time units French does not explicitly teach the application of not meeting minimum time units, a temporal node tree, and a parent node which is taught in combination with Cline.
Cline teaches:
Not meeting a minimum (Cline: [0073 has the not reaching a specific minimum])
The use of a parent node (Cline: [0032 the use of a parent node])
The application of tree modeling (Cline: [0032 has the application of tree modeling process])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French with not meeting a minimum, tree modeling, and parent nodes of Cline as they are analogous art along with the current invention which solve problems related to application of time based data node models, and the combination would lead to models utilizing the data and parameters provided as taught in [0063] of Cline.

Best teaches:
Removal of specific items (Best: [0104 the removal of specific items])
It would be obvious to one of ordinary skill in the art at the time the claimed invention was filed to combine the time based nodes and policies of French in view of Cline with removal of Best as they are analogous art along with the current invention which solve problems related to application of time based data tree node models, and the combination would lead to tree models utilizing the data and parameters provided as taught in [0067] of Best.

Conclusion
10. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20030028469 A1
Bergman, Lawrence et al.
Methods and apparatus for enabling an electronic information marketplace
US 20040010432 A1
Matheson, William L. et al.
Automatic train control system and method
US 20050234757 A1
Matheson, William L. et al.
System and method for scheduling and train control
US 20050273769 A1
Eichenberger, Alexandre E. et al.
Framework for generating mixed-mode operations in loop-level simdization
US 20070087756 A1
Hoffberg; Steven M.
MULTIFACTORIAL OPTIMIZATION SYSTEM AND METHOD
US 20070271276 A1
Allen; Donald M. et al.
Autonomic management of autonomous management systems
US 20130080641 A1
Lui; Philip et al.
METHOD, SYSTEM AND PROGRAM PRODUCT FOR ALLOCATION AND/OR PRIORITIZATION OF ELECTRONIC RESOURCES
US 20130222402 A1
Peterson; Luke Tilman et al.
Graphics Processor with Non-Blocking Concurrent Architecture
US 20140282586 A1
Shear; Victor Henry et al.
PURPOSEFUL COMPUTING

Warfield; Andrew et al.
SYSTEMS, METHODS AND DEVICES FOR IMPLEMENTING DATA MANAGEMENT IN A DISTRIBUTED DATA STORAGE SYSTEM


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY-MING WANG whose telephone number is (571)272-5273. The examiner can normally be reached M-F 8:00 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-1831.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAY-MING WANG/Examiner, Art Unit 3683                                                                                                                                                                                                        2/22/2022

/ROBERT D RINES/Primary Examiner, Art Unit 3683